[ex102-plan001.jpg]
A - 1 Appendix A MAGELLAN PETROLEUM CORPORATION 2012 OMNIBUS INCENTIVE
COMPENSATION PLAN Effective as of January 16, 2013 Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan002.jpg]
A - 2 TABLE OF CONTENTS SECTION 1 PURPOSES A-5 SECTION 2 DEFINITIONS A-5 2.1
Award A-5 2.2 Award Agreement A-5 2.3 Beneficiary A-5 2.4 Board A-5 2.5 Cash
Awards A-6 2.6 Cause A-6 2.7 Change in Capitalization A-6 2.8 Change of Control
A-6 2.9 CNG Committee A-7 2.10 Code A-7 2.11 Common Stock A-8 2.12 Company A-8
2.13 Consultant A-8 2.14 Covered Employee A-8 2.15 Director A-8 2.16 Effective
Date A-8 2.17 Employee A-8 2.18 Employer A-8 2.19 Exchange Act A-8 2.20 Fair
Market Value A-8 2.21 Full Value Award A-9 2.22 Good Reason A-9 2.23 Incentive
Award A-9 2.24 Incentive Stock Option A-10 2.25 Maximum Grant A-10 2.26
Nonqualified Option A-10 2.27 Option A-10 2.28 Option Price A-10 2.29 Other
Stock-Based Award A-10 2.30 Participant A-10 2.31 Performance Goals A-10 2.32
Performance Period A-12 2.33 Performance Shares A-12 2.34 Performance Units A-12
2.35 Permitted Transferee A-12 2.36 Plan A-12 2.37 Plan Administrator A-12 2.38
Prior Plan A-12 2.39 Restricted Stock A-12 2.40 Restricted Stock Units A-12 2.41
Restriction Period A-12 2.42 Rule 16b-3 A-12 2.43 Section 16 Insider A-13 Table
of Contents



--------------------------------------------------------------------------------



 
[ex102-plan003.jpg]
A - 3 2.44 Section 162(m) A-13 2.45 Section 409A A-13 2.46 Securities Act A-13
2.47 Stock Appreciation Right A-13 2.48 Subsidiary A-13 2.49 Termination of
Service A-13 SECTION 3 ADMINISTRATION A-14 3.1 Plan Administrator A-14 3.2
Authority of Plan Administrator A-14 3.3 Indemnification of Plan Administrator
A-15 SECTION 4 ELIGIBILITY A-15 SECTION 5 SHARES AVAILABLE FOR THE PLAN A-15 5.1
Aggregate Shares A-15 5.2 Annual Limitations A-16 5.3 Adjustments in Authorized
Shares A-17 5.4 Effect of Certain Transactions A-17 SECTION 6 AWARD AGREEMENTS
A-18 SECTION 7 STOCK OPTIONS A-18 7.1 Grant of Options A-18 7.2 Special
Provisions Applicable to Incentive Stock Options A-19 7.3 Terms of Options A-19
SECTION 8 STOCK APPRECIATION RIGHTS A-22 8.1 Grant of Stock Appreciation Rights
A-22 8.2 Exercise of Stock Appreciation Rights A-23 8.3 Special Provisions
Applicable to Stock Appreciation Rights A-23 8.4 No Repricing or Exchange A-23
SECTION 9 PERFORMANCE SHARES AND PERFORMANCE UNITS A-24 9.1 Grant of Performance
Shares and Performance Units A-24 9.2 Value of Performance Shares and
Performance Units A-24 9.3 Payment of Performance Shares and Performance Units
A-24 9.4 Form and Timing of Payment A-24 9.5 Dividend Equivalents A-25 SECTION
10 RESTRICTED STOCK A-25 10.1 Grant of Restricted Stock A-25 10.2 Restriction
Period A-25 10.3 Other Restrictions A-25 10.4 Voting Rights; Dividends and Other
Distributions A-26 10.5 Issuance of Shares; Settlement of Awards; Forfeiture
A-26 SECTION 11 RESTRICTED STOCK UNITS A-26 11.1 Grant of Restricted Stock Units
A-26 11.2 Restriction Period A-26 Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan004.jpg]
A - 4 11.3 Other Restrictions A-27 11.4 Dividend Equivalents A-27 11.5 Issuance
of Shares; Settlement of Awards; Forfeiture A-27 SECTION 12 INCENTIVE AWARDS
A-28 12.1 Incentive Awards A-28 12.2 Performance Goal Certification A-28 12.3
Discretion to Reduce Awards; Participant's Performance A-28 12.4 Required
Payment of Incentive Awards A-28 SECTION 13 CASH AWARDS AND OTHER STOCK-BASED
AWARDS A-29 13.1 Grant of Cash Awards A-29 13.2 Other Stock-Based Awards A-29
13.3 Value of Cash Awards and Other Stock-Based Awards A-29 13.4 Payment of Cash
Awards and Other Stock-Based Awards A-29 SECTION 14 DEFERRAL ELECTIONS A-29
SECTION 15 TERMINATION OF SERVICE A-30 SECTION 16 EFFECT OF A CHANGE OF CONTROL
A-30 SECTION 17 REGULATORY APPROVALS AND LISTING A-31 SECTION 18 GENERAL
PROVISIONS A-32 18.1 Clawback/Forfeiture Events A-32 18.2 Nontransferability
A-32 18.3 No Individual Rights A-32 18.4 Other Compensation A-32 18.5 Leaves of
Absence and Change in Status A-33 18.6 Transfers A-33 18.7 Unfunded Obligations
A-33 18.8 Beneficiaries A-33 18.9 Governing Law A-34 18.10 Satisfaction of Tax
Obligations A-34 18.11 Participants in Foreign Jurisdictions A-35 SECTION 19
REGULATORY COMPLIANCE A-35 19.1 Rule 16b-3 and Section 162(m) A-35 19.2 Section
409A A-35 SECTION 20 ESTABLISHMENT AND TERM OF PLAN A-36 SECTION 21 AMENDMENT,
TERMINATION, OR DISCONTINUANCE OF THE PLAN A-36 21.1 Amendment of Plan A-36 21.2
Termination or Suspension of Plan A-36 21.3 Section 162(m) Approval A-36 Table
of Contents



--------------------------------------------------------------------------------



 
[ex102-plan005.jpg]
A - 5 MAGELLAN PETROLEUM CORPORATION 2012 OMNIBUS INCENTIVE COMPENSATION PLAN
SECTION 1 PURPOSES The purposes of the Magellan Petroleum Corporation 2012
Omnibus Incentive Compensation Plan (the “Plan”) are to promote the interests of
Magellan Petroleum Corporation, a Delaware corporation (the “Company”), and its
stockholders by strengthening its ability to attract, retain, and motivate
Employees, members of the Board, and Consultants of the Company and any
Subsidiary by furnishing suitable recognition of their performance, ability, and
experience, to align their interests and efforts to the long- term interests of
the Company's stockholders, and to provide them with a direct incentive to
achieve the Company's strategic and financial goals. In furtherance of these
purposes, the Plan provides for the grant of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Incentive Awards, Cash Awards, and Other Stock-Based Awards to Participants in
accordance with the terms and conditions set forth below. SECTION 2 DEFINITIONS
Unless otherwise required by the context, the following terms when used in the
Plan shall have the meanings set forth in this Section 2: 1. Award Any Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Unit, Incentive Award, Cash Award, or Other Stock-Based
Award, in each case payable in Common Stock and/or in cash as may be designated
by the Plan Administrator. 2. Award Agreement The written agreement setting
forth the terms, conditions, rights, and duties applicable to an Award granted
under the Plan. All Award Agreements shall be deemed to incorporate the
provisions of the Plan. An Award Agreement need not be identical to other Award
Agreements either in form or substance. The Plan Administrator may, in its
discretion, provide for the use of electronic, internet, or other non-paper
Award Agreements, and provide that execution of an Award Agreement may be
evidenced by any appropriate form of electronic signature or affirmative email
or other electronic response attached to or logically associated with such Award
Agreement, which is executed or adopted by a party with an indication of the
intention by such party to execute or adopt such Award Agreement for purposes of
execution thereof. 3. Beneficiary The person or persons designated by the
Participant pursuant to Section 7.3(f) or Section 18.8 of this Plan to whom
payments are to be paid pursuant to the terms of the Plan in the event of the
Participant's death. 4. Board The Board of Directors of the Company. Table of
Contents



--------------------------------------------------------------------------------



 
[ex102-plan006.jpg]
A - 6 5. Cash Awards As defined in Section 13.1. 6. Cause “Cause” shall have the
meaning ascribed thereto in any employment, consulting, change of control
severance, or similar service agreement between a Participant and an Employer,
or, in the absence of such agreement, a termination of a Participant's
employment with the Company and its Subsidiaries resulting from (a) continued
and substantial substandard performance of reasonably assigned work or other
service duties that has not been cured to the Employer's satisfaction; (b)
intentional and substantial workplace misconduct; (c) violation of the
Employer's policies, including, without limitation, the Employer's “Standards of
Conduct” or other applicable code of ethics and/or business conduct; (d) fraud
or other dishonesty against the Employer; (e) engagement in conduct that the
Participant knows or should know is materially injurious to the business or
reputation of the Employer; (f) falsifying Employer or Employee records
(including an employment application); (g) unauthorized use of Employer
equipment or confidential information of an Employer or third party who has
entrusted such information to the Employer; or (h) conviction of a felony
involving moral turpitude. With respect to a Consultant, Cause shall also
include a breach by the Consultant of the applicable consulting or similar
service agreement. Whether a Participant has been terminated for Cause will be
determined by the Board in its sole discretion with respect to a Section 16
Insider, and, with respect to all other Participants, by the Company's Chief
Executive Officer in his or her sole discretion. 7. Change in Capitalization Any
increase or reduction in the number of shares of Common Stock, any change
(including, without limitation, in the case of a spin-off, dividend, or other
distribution in respect of shares, a change in value) in the shares of Common
Stock, or any exchange of shares of Common Stock for a different number or kind
of shares of Common Stock or other securities of the Company or another
corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants, rights,
or debentures, stock dividend, stock split or reverse stock split, extraordinary
cash dividend, property dividend, combination, or exchange of shares, change in
corporate structure, or otherwise. 8. Change of Control The occurrence of any of
the following after the Effective Date: (a) any individual, entity, or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) acquires beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company or
its affiliates, (2) any acquisition by the Company, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (4) any acquisition pursuant to
a transaction which complies with clauses (A), (B), and (C) of Section 2.8(c);
or Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan007.jpg]
A - 7 (b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or (c) consummation
by the Company of a reorganization, merger, or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company, or the
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
Common Stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of Common Stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or (d) approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company. Notwithstanding the
foregoing, with respect to an Award that is (i) subject to Section 409A and (ii)
a Change of Control would accelerate the timing of payment thereunder, the term
“Change of Control” shall mean a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as defined in Section 409A and the regulations and other authoritative
guidance issued thereunder, but only to the extent inconsistent with the above
definition, and only to the minimum extent necessary to comply with Section 409A
as determined by the CNG Committee. 9. CNG Committee The Compensation,
Nominating and Governance Committee of the Board. 10. Code Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan008.jpg]
A - 8 The U.S. Internal Revenue Code of 1986, as amended and in effect from time
to time, and the temporary or final regulations of the Secretary of the U.S.
Treasury adopted pursuant to the Code. 11. Common Stock The Common Stock of the
Company, $0.01 par value per share, or such other class of shares or other
securities as may be applicable pursuant to the provisions of Section 5. 12.
Company As defined in Section 1. 13. Consultant Any consultant, agent, advisor,
or independent contractor who renders services to the Company or any Subsidiary
and who is a natural person and otherwise qualifies as a consultant under the
applicable rules of the U.S. Securities and Exchange Commission for registration
of Common Stock on a Form S-8 Registration Statement. 14. Covered Employee With
respect to any grant of an Award, a Participant who the Plan Administrator deems
is or may become for any year a “covered employee” as defined in Section 162(m).
15. Director Any individual who is a member of the Board of Directors of the
Company or of any Subsidiary. 16. Effective Date The effective date of the Plan
is January 16, 2013, the date on which it was approved by the stockholders of
the Company. 17. Employee Any officer or other employee of the Company or of any
Subsidiary. An Employee on a leave of absence for such periods and purposes
conforming to the personnel policy of the Company may be considered still in the
employ of the Company or a Subsidiary for purposes of eligibility for
participation in this Plan. 18. Employer As to any Participant on any date, the
Company or a Subsidiary that employs or retains the Participant on such date.
19. Exchange Act The U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan009.jpg]
A - 9 20. Fair Market Value As of any given date, the closing sales price at
which Common Stock is sold on such date as reported by the NASDAQ Stock Market
or any other national securities exchange or comparable service the Plan
Administrator may determine is reliable for such date, or if no Common Stock was
traded on such date, on the next preceding day on which Common Stock was so
traded. If the Fair Market Value of the Common Stock cannot be determined
pursuant to the preceding provisions, the “Fair Market Value” of the Common
Stock shall be determined by the Plan Administrator in such a manner as it deems
appropriate, consistent with the requirements of Section 409A. 21. Full Value
Award An Award other than of Options or Stock Appreciation Rights, which is
settled by the issuance of Common Stock. 22. Good Reason Unless otherwise
provided in an Award Agreement, the term “Good Reason” shall have the following
meaning: (a) to the extent defined in an Employee's written employment agreement
or change of control severance agreement with an Employer, the term “Good
Reason” shall have the same meaning as set forth in such agreement; and (b) in
the case of any Employee not covered by clause (a) above, the term “Good Reason”
shall mean the occurrence after a Change of Control of any of the following
events or conditions: (i) a change in such Employee's status, authority,
position, titles, duties, or responsibilities (including reporting
responsibilities) with the Employer which represents a material diminution or
adverse change in, or are materially inconsistent with, such status, authority,
position, titles, duties, or responsibilities in effect at any time within the
ninety (90) days preceding the date upon which a Change of Control occurs or at
any time thereafter, excluding for this purpose (A) an isolated, unsubstantial,
and inadvertent action by the Employer not taken in bad faith and which is
remedied by the Employer promptly after receipt of notice thereof given by such
Employee, and (B) any removal or failure to reappoint such Employee to any such
position in connection with the termination of such Employee's employment for
death, disability, or Cause; (ii) any reduction in such Employee's salary or any
failure to pay such Employee any compensation or benefits to which such Employee
is entitled within ten (10) business days after notice thereof; (iii) the
failure by the Employer to provide such Employee with compensation and benefits,
in the aggregate, at least equal (in terms of benefit levels and/or incentive or
reward opportunities) to those provided for under each compensation and employee
benefit policy, plan, program, and practice in which such Employee was
participating at any time within the ninety (90) days preceding the date upon
which a Change of Control occurs or at any time thereafter; or (iv) the
Employer's requiring such Employee to be based at any place outside a thirty-
five (35) mile radius from such Employee's location of employment prior to the
Change of Control, except for reasonably required travel for the Employer's
business which is not materially greater than such travel requirements prior to
the Change of Control. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan010.jpg]
A - 10 23. Incentive Award A percentage of base salary, a fixed dollar amount,
or other measure of compensation which Participants are eligible to receive, in
cash and/or other Awards under the Plan, at the end of a Performance Period if
certain performance measures are achieved. 24. Incentive Stock Option An Option
intended to meet the requirements of an “incentive stock option” as defined in
Section 422 of the Code, as in effect at the time of grant of such Option, or
any statutory provision that may hereafter replace such section. 25. Maximum
Grant The maximum grants set forth in Section 5.2. 26. Nonqualified Option An
Option which is not intended to meet the requirements of an “incentive stock
option” as defined in Section 422 of the Code. 27. Option An Incentive Stock
Option or a Nonqualified Option. 28. Option Price The price per share of Common
Stock at which an Option is exercisable. 29. Other Stock-Based Award As defined
in Section 13.2. 30. Participant An eligible Employee, Director, or a Consultant
to whom an Award or Awards are granted under the Plan as set forth in Section 4.
31. Performance Goals The Plan Administrator may grant Awards subject to one or
more Performance Goals set forth in the table below (collectively the
“Performance Goals”) to any Participant, including, without limitation, to any
Covered Employee. As to any such Awards, the Plan Administrator shall establish
one or more of the Performance Goals for each Performance Period in writing.
Each Performance Goal selected for a particular Performance Period shall include
any one or more of the following, either individually, alternatively, or in any
combination, applied to either the Company as a whole or to a Subsidiary or a
business unit of the Company or any Subsidiary, either individually,
alternatively, or in any combination, and measured either annually or
cumulatively over a period of time, on an absolute basis or relative to the
pre-established target, to previous years' results, or to a designated
comparison group, in each case as specified by the Plan Administrator: Table of
Contents



--------------------------------------------------------------------------------



 
[ex102-plan011.jpg]
A - 11 Financial Goals: - Earnings - Revenues - Debt level - Cost reduction
targets - Interest-sensitivity gap levels - EBITDAX or adjusted EBITDAX -
Debt/average daily production - Earnings per share - Cash flow from operations -
Equity ratios - Capital expended - Weighted average cost of capital - Return on
assets - Debt/proved developed reserves - Net income - Free cash flow - Expenses
- Working capital - Operating or profit margin - Return on equity or capital
employed - Debt/proved reserves Operating Goals: - Amount of oil and gas
reserves - Lease operating expense/ barrels of oil equivalent - Oil and gas
reserve additions - Costs of finding oil and gas reserves - Oil and gas
replacement ratios - Natural gas and/or oil production or sales Corporate and
Other Goals: - Total stockholder return - Asset quality levels - Investments -
Satisfactory internal or external audits - Achievement of balance sheet or
income statement objectives - Market share - Assets - Asset sale targets - Value
of assets - Employee retention/ attrition rates - Improvement of financial
ratings - Charge-offs - Non-performing assets - Fair market value of common
stock - Regulatory compliance - Safety targets - Economic value added -
Production growth per net debt adjusted share The Plan Administrator may adjust
the Performance Goals to include or exclude extraordinary charges, gains or
losses on the disposition of business units, losses from discontinued
operations, restatements and accounting changes, and other unplanned special
charges such as restructuring expenses, acquisitions, acquisition expenses,
including expenses related to goodwill and other intangible assets, stock
offerings, stock repurchases, and loan loss provisions. The Plan Administrator
may also provide for the manner in which performance will be measured against
the Performance Goals (or may adjust the Performance Goals) to reflect the
impact of specified corporate transactions, a Change in Capitalization, special
charges, accounting policy changes, and tax law changes. In addition, the Plan
Administrator may make such adjustments to the Performance Goals applicable to
Participants who are not Covered Employees as it determines are appropriate.
Such adjustments may occur at the time of the granting of an Award, or at any
time thereafter, but, in the case of Covered Employees, only to the extent
permitted by Section 162(m). Performance Goals may include a threshold level of
performance below which no Awards shall be earned, target levels of performance
at which specific Awards will be earned, and a maximum level of performance at
which the maximum level of Awards will be earned. In establishing Performance
Goals with respect to Covered Employees, the Plan Administrator shall ensure
such Performance Goals (i) are established no later than the end of the first 90
days of the Performance Period (or such other time as may be required or
permitted for “performance-based compensation” under Section 162(m), if
applicable), and (ii) satisfy all other applicable requirements imposed by
Section 162(m), including the requirement that such Performance Goals be stated
in terms of an objective formula or standard, and the Plan Administrator may not
in any event increase the amount of compensation payable to a Covered Employee
upon the satisfaction of any Performance Goal. Prior to the payment of any
“performance-based compensation” within the meaning of Section 162(m), the Plan
Administrator shall certify in writing (which shall be satisfied upon the Plan
Administrator's approval of preambles and resolutions regarding such performance
results and payout and without condition with respect to any subsequent approval
of the minutes of the meeting relating to such certification) the extent to
which the applicable Performance Goals were, in fact, achieved and the amounts
to be paid, vested, or delivered as a result thereof; provided, that the Plan
Administrator may reduce, but not increase, such amount. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan012.jpg]
A - 12 32. Performance Period That period of time during which Performance Goals
are evaluated to determine the vesting, granting, or payout of Awards under the
Plan, as the Plan Administrator may determine, provided that the period is no
longer than ten (10) years. 33. Performance Shares An Award granted under the
Plan representing the right to receive a number of shares of Common Stock for
each Performance Share granted, as the Plan Administrator may determine. 34.
Performance Units An Award granted under the Plan representing the right to
receive a payment (either in cash or Common Stock) equal to the value of a
Performance Unit, as the Plan Administrator may determine. 35. Permitted
Transferee As defined in Section 7.3(f). 36. Plan As defined in Section 1. 37.
Plan Administrator The CNG Committee or other committee of the Board appointed
and authorized pursuant to Section 3.1 to administer the Plan. 38. Prior Plan
The Company's 1998 Stock Incentive Plan, as amended. 39. Restricted Stock Common
Stock granted under the Plan that is subject to the requirements of Section 10
and such other restrictions as the Plan Administrator deems appropriate.
References to Restricted Stock in this Plan shall include Restricted Stock
awarded in conjunction with Incentive Awards pursuant to Section 12, unless the
context otherwise requires. 40. Restricted Stock Units An Award granted under
the Plan representing a right to receive a payment (either in cash or Common
Stock) equal to the value of a share of Common Stock. 41. Restriction Period As
defined in Sections 10.2 and 11.2, as applicable. 42. Rule 16b-3 Rule 16b-3 of
the General Rules and Regulations under the Exchange Act. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan013.jpg]
A - 13 43. Section 16 Insider Any person who is selected by the Plan
Administrator to receive an Award pursuant to the Plan and who is or is
reasonably expected to become subject to the requirements of Section 16 of the
Exchange Act, and the rules and regulations promulgated thereunder. 44. Section
162(m) Section 162(m) of the Code. 45. Section 409A Section 409A of the Code.
46. Securities Act The U.S. Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder. 47. Stock Appreciation Right Any right
granted under Section 8. 48. Subsidiary An entity that is designated by the Plan
Administrator as a subsidiary for purposes of the Plan and that is a
corporation, partnership, joint venture, limited liability company, limited
liability partnership, or other entity in which the Company owns directly or
indirectly, fifty percent (50%) or more of the voting power or profit interests,
or as to which the Company or one of its affiliates serves as general or
managing partner or in a similar capacity. Notwithstanding the foregoing, for
purposes of Options intended to qualify as Incentive Stock Options, the term
“Subsidiary” shall mean a corporation (or other entity treated as a corporation
for tax purposes) in which the Company directly or indirectly holds fifty
percent (50%) or more of the voting power. 49. Termination of Service (a) As to
an Employee, the time when the employee-employer relationship between a
Participant and the Company or any Employer is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability, or retirement, but excluding terminations where the Participant
simultaneously commences or remains in employment or service with the Company or
any Employer. (b) As to a Consultant, the time when the engagement of a
Participant as a Consultant to the Company or any Employer is terminated for any
reason, with or without Cause, including, without limitation, by resignation,
discharge, death, or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with the Company or
any Employer. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan014.jpg]
A - 14 SECTION 3 ADMINISTRATION 1. Plan Administrator (a) The Plan Administrator
shall be the CNG Committee, or any other duly authorized committee of the Board
(comprised of two or more members of the Board) that is appointed by the Board
to administer the Plan. The Plan Administrator (including each individual who is
a member thereof) shall be constituted at all times so as to (i) be
“independent” as such term is defined pursuant to the rules of any stock
exchange on which the Common Stock may then be listed, and (ii) meet the
non-employee director standards of Rule 16b-3 and the outside director
requirements of Section 162(m), so long as any of the Company's equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act. (b) The Plan Administrator may designate appropriate Employees or other
agents of the Company to handle the day-to-day administrative matters of the
Plan. 2. Authority of Plan Administrator Subject to the express terms and
conditions set forth herein, the Plan Administrator shall have the authority and
power from time to time to: (a) select the Participants to whom Awards shall be
granted under the Plan and the number of shares or amount of cash subject to
such Awards, and prescribe the terms and conditions (which need not be
identical) of each such Award, including, in the case of Options and Stock
Appreciation Rights, the Option Price, vesting schedule, and duration; (b) set
the terms and conditions of any Award consistent with the terms of the Plan
(which may be based on Performance Goals or other performance measures as the
Plan Administrator shall determine), and make any amendments, modifications, or
adjustments to such Awards as are permitted by the Plan; (c) construe and
interpret the Plan and the Awards granted hereunder, and establish, amend, and
revoke rules and regulations for the administration of the Plan, including,
without limitation, correcting any defect or supplying any omission, or
reconciling any inconsistency in the Plan or in any Award Agreement, in the
manner and to the extent it shall deem necessary or advisable, including so that
the Plan and the operation of the Plan comply with Rule 16b-3 and the Code, to
the extent applicable, and other applicable laws, and otherwise to make the Plan
fully effective; (d) exercise its discretion with respect to the powers and
rights granted to it as set forth in the Plan; and (e) generally exercise such
powers and perform such acts as are deemed necessary or advisable to promote the
best interests of the Company with respect to the Plan. All decisions and
determinations by the Plan Administrator in the exercise of the above authority
and powers shall be final, binding, and conclusive upon the Company, a
Subsidiary, the Participants, and all other persons having or claiming any
interest therein. The Plan Administrator shall cause the Company, at the
Company's expense, to take any action related to the Plan which may be necessary
to comply with the provisions of any U.S. federal, state, or foreign law, or any
regulations issued thereunder, which the Plan Administrator determines are
intended to be complied with. All Awards and any Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan015.jpg]
A - 15 administrative action taken by the Plan Administrator shall be in
conformity with all applicable U.S. federal, state, and local laws and shall not
discriminate on the basis of gender, race, color, religion, national origin,
citizenship, age, disability, marital or veterans status, or any other legally
protected categories. Notwithstanding the foregoing, the Plan Administrator
shall not be entitled to exercise any discretion otherwise authorized hereunder
with respect to any Awards held by Covered Employees if the ability to exercise
such discretion or the exercise of such discretion itself would cause the
compensation attributable to such Awards to fail to qualify as performance-based
compensation under Section 162(m), and the Awards were intended to so qualify.
3. Indemnification of Plan Administrator Each member of any committee acting as
Plan Administrator, while serving as such, shall be entitled, in good faith, to
rely or act upon any advice of the Company's independent auditors, counsel, or
consultants hired by the committee, or other agents assisting in the
administration of the Plan. The Plan Administrator and any Employee of the
Company acting at the direction or on behalf of the Company shall not be
personally liable for any action or determination taken or made, or not taken or
made, in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected under the Company's charter or
by-laws with respect to any such action or determination. SECTION 4 ELIGIBILITY
To be eligible to be a Participant, an individual must be an Employee (other
than an Employee who is a member of a unit subject to collective bargaining), or
a Consultant to an Employer, or a Director, as of the date on which the Plan
Administrator grants to such individual an Award under the Plan. Each grant of
an Award under the Plan shall be evidenced by an Award Agreement. SECTION 5
SHARES AVAILABLE FOR THE PLAN 1. Aggregate Shares (a) Share Authorization
Subject to adjustment as provided in Section 5.3, the maximum number of shares
of Common Stock available for grant to Participants under this Plan on or after
the Effective Date shall be 5,000,000 shares of Common Stock, plus any remaining
authorized shares of Common Stock available under the Prior Plan (and not
subject to outstanding awards under the Prior Plan), immediately before the
Effective Date, upon which this Plan shall replace the Prior Plan and no further
awards shall be made under the Prior Plan. The authorized shares of Common Stock
from the Prior Plan is subject to adjustment after the Effective Date as set
forth in subsection (d) below. (b) Limit on Full Value Awards - Flexible Share
Pool To the extent that a share of Common Stock is issued pursuant to the grant
or exercise of a Full Value Award, it shall reduce the share authorization by
two (2) shares of Common Stock; to the extent that Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan016.jpg]
A - 16 a share of Common Stock is issued pursuant to the grant or exercise of an
Award other than a Full Value Award, it shall reduce the share authorization by
one (1) share of Common Stock. (c) Limit on Incentive Stock Options Subject to
adjustment as provided in Section 5.3, the maximum aggregate number of shares
subject to Incentive Stock Options granted under the Plan shall be 1,000,000.
(d) Share Usage Shares of Common Stock covered by an Award shall only be counted
as used to the extent they are actually issued. Any shares of Common Stock
related to Awards which terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of such shares of Common Stock, or are settled in
cash in lieu of shares of Common Stock, shall be available again for grant under
this Plan. In addition, any shares of Common Stock related to grants or awards
made under the Prior Plan that after the Effective Date may lapse, expire,
terminate, or are cancelled or surrendered to the Company, without having been
exercised in full, shall become available for grant under this Plan. Such shares
of Common Stock related to a Full Value Award under this Plan shall increase the
share authorization by two (2) shares of Common Stock, and such shares of Common
Stock related to an Award other than a Full Value Award under this Plan shall
increase the share authorization by one (1) share of Common Stock. However, the
full number of Stock Appreciation Rights granted that are to be settled by the
issuance of shares of Common Stock shall be counted against the number of shares
of Common Stock available for Awards under the Plan, regardless of the number of
shares of Common Stock actually issued upon settlement of such Stock
Appreciation Rights. In addition, the full number of Incentive Stock Options
granted shall be counted against the number of Incentive Stock Options that may
be awarded under the Plan pursuant to Section 5.1 (c), regardless of the number
of shares of Common Stock actually issued upon exercise of such Incentive Stock
Options. The shares of Common Stock available for issuance under this Plan may
be authorized and unissued shares of Common Stock or treasury shares of Common
Stock. 2. Annual Limitations Subject to adjustment as provided in Section 5.3,
unless and until the Plan Administrator determines that an Award to a Covered
Employee shall not be designed to qualify as “performance-based compensation”
under Section 162(m), the following limitations shall apply to grants of Awards
to Covered Employees under the Plan: (a) Options: The maximum aggregate number
of shares of Common Stock subject to Options granted in any one calendar year to
any one Participant shall be 1,000,000. (b) Stock Appreciation Rights: The
maximum number of shares of Common Stock subject to Stock Appreciation Rights
granted in any one calendar year to any one Participant shall be 1,000,000. (c)
Performance Shares or Performance Units: The maximum aggregate grant with
respect to Performance Shares or Performance Units that a Participant may
receive in any one calendar year shall be 500,000 shares of Common Stock, or
equal to the value of 500,000 shares of Common Stock (as of the time of
settlement) if settled in cash. (d) Restricted Stock or Restricted Stock Units:
The maximum aggregate grant with respect to Awards of Restricted Stock or
Restricted Stock Units in any one calendar year to any one Participant shall be
500,000 shares of Common Stock, or equal to the value of 500,000 shares of
Common Stock (as of the time of settlement) if settled in cash. Table of
Contents



--------------------------------------------------------------------------------



 
[ex102-plan017.jpg]
A - 17 (e) Incentive Awards: The maximum aggregate amount awarded or credited in
any one calendar year with respect to an Incentive Award to any one Participant
shall be $1,000,000. (f) Cash Awards: The maximum aggregate amount awarded to or
credited with respect to Cash Awards to any one Participant in any one calendar
year may not exceed the greater of $1,000,000 or the value of 500,000 shares of
Common Stock. (g) Other Stock-Based Awards: The maximum aggregate grant with
respect to Other Stock- Based Awards in any one calendar year to any one
Participant shall be 500,000 shares of Common Stock. 3. Adjustments in
Authorized Shares (a) In the event of a Change in Capitalization that is not
also a Change of Control, the Plan Administrator shall make such proportionate
adjustments, if any, as it determines are appropriate and equitable, and to the
extent such an action does not conflict with the General Corporation Law of the
State of Delaware or other applicable laws or securities exchange rules, to (i)
the maximum number and class of shares of Common Stock or other stock or
securities with respect to which Awards may be granted under the Plan, (ii) the
maximum number and class of shares of Common Stock or other stock or securities
that may be issued upon exercise of Nonqualified Options, Incentive Stock
Options, and Stock Appreciation Rights, (iii) the Maximum Grants, (iv) the
number and class of shares of Common Stock or other stock or securities which
are subject to outstanding Awards granted under the Plan and the Option Price or
exercise price therefore, if applicable, and (v) the Performance Goals;
provided, however, that in the case of an “equity restructuring” (as that term
is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718), the Board shall make an equitable or appropriate
adjustment to outstanding Awards to reflect such equity restructuring. Any such
adjustment shall be final, binding, and conclusive on all persons claiming any
right or interest under the Plan. (b) Any such adjustment in the shares of
Common Stock or other stock or securities (i) subject to outstanding Incentive
Stock Options (including any adjustments in the exercise price) shall be made in
such manner as not to constitute a modification as defined by Section 424(h)(3)
of the Code, and only to the extent otherwise permitted by Sections 422 and 424
of the Code, or (ii) subject to outstanding Awards that are intended to qualify
as performance-based compensation under Section 162(m) shall be made in such a
manner as not to adversely affect the treatment of the Awards as
performance-based compensation. (c) If, by reason of a Change in Capitalization
that is not also a Change of Control, a Participant shall be entitled to, or
shall be entitled to exercise an Option or Stock Appreciation Right with respect
to, new, additional, or different shares of stock or securities of the Company
or any other corporation, such new, additional, or different shares shall
thereupon be subject to all of the conditions, restrictions, and performance
criteria which were applicable to the shares of Common Stock that such shares
replaced or to the Option or Stock Appreciation Right, as the case may be, prior
to such Change in Capitalization. (d) No adjustments made under this Section 5.3
shall be made with respect to a Participant's Award if such adjustment would
result in adverse taxation to such Participant under Section 409A. 4. Effect of
Certain Transactions Following (a) the liquidation or dissolution of the Company
or (b) a merger or consolidation of the Company (a “Transaction”), (i) each
outstanding Award shall be treated as provided for in the agreement entered into
in connection with the Transaction (which treatment may be different as among
different Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan018.jpg]
A - 18 types of Awards and different holders thereof) or (ii) if not so provided
in such agreement, each Participant shall be entitled to receive in respect of
each share of Common Stock subject to any outstanding Awards, upon exercise of
any Option or Stock Appreciation Right or payment or transfer in respect of any
other Award, the same number and kind of stock, securities, cash, property, or
other consideration that each holder of a share of Common Stock was entitled to
receive in the Transaction in respect of a share of Common Stock; provided,
however, that such stock, securities, cash, property, or other consideration
shall remain subject to all of the conditions, restrictions, and performance
criteria which were applicable to Awards prior to such Transaction, but giving
effect to any applicable provision of this Plan or any Award Agreement if the
Transaction is a Change of Control. Without limiting the generality of the
foregoing, the treatment of outstanding Options and Stock Appreciation Rights
pursuant to clause (i) of this Section 5.4 in connection with a Transaction in
which the consideration paid or distributed to the Company's stockholders is not
entirely shares of common stock of the acquiring or resulting corporation may
include the cancellation of outstanding Options and Stock Appreciation Rights
upon consummation of the Transaction provided either (x) the holders of affected
Options and Stock Appreciation Rights have been given a period of at least
fifteen (15) days prior to the date of the consummation of the Transaction to
exercise the Options and Stock Appreciation Rights (whether or not they were
otherwise exercisable) or (y) the holders of the affected Options and Stock
Appreciation Rights are paid (in cash or cash equivalents) in respect of each
share of Common Stock covered by the Options or Stock Appreciation Rights being
cancelled an amount equal to the excess, if any, of the per share price paid or
distributed to stockholders in the Transaction (the value of any non-cash
consideration to be determined by the Plan Administrator in its sole discretion)
over the exercise price thereof. For clarification and avoidance of doubt, (1)
the cancellation of Options and Stock Appreciation Rights pursuant to clause (y)
of the preceding sentence may be effected notwithstanding anything to the
contrary contained in this Plan or any Award Agreement and (2) if the amount
determined pursuant to clause (y) of the preceding sentence is zero or less, the
affected Options and Stock Appreciation Rights may be cancelled without any
payment therefor. The treatment of any Award as provided in this Section 5.4
shall be conclusively presumed to be appropriate for purposes of Section 5.3.
SECTION 6 AWARD AGREEMENTS Upon a determination by the Plan Administrator that
an Award is to be granted to a Participant pursuant to Section 7, 8, 9, 10, 11,
12, or 13 of this Plan, an Award Agreement shall be provided to such Participant
as soon as practicable specifying, without limitation, the terms, conditions,
rights, and duties related thereto, including terms requiring forfeiture of
Awards in the event of a Termination of Service by the Participant, and terms
relating to Clawback/Forfeiture Events under Section 18.1 of this Plan. Each
Award Agreement shall be subject to the terms and conditions of the Plan.
SECTION 7 STOCK OPTIONS 1. Grant of Options Options may be granted to eligible
Participants in such number, and at such times during the term of the Plan, as
the Plan Administrator shall determine. The Plan Administrator may grant an
Option or provide for the grant of an Option, either from time to time in the
discretion of the Plan Administrator or automatically upon the occurrence of
specified events, including, without limitation, the achievement of Performance
Goals or other performance measures, or the satisfaction of an event or
condition within the Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan019.jpg]
A - 19 control of the recipient of the Option or within the control of others.
The granting of an Option shall take place when the Plan Administrator by
resolution, written consent, or other appropriate action determines to grant
such an Option to a particular Participant at the Option Price. Each Option
granted under the Plan shall be identified in the Award Agreement as either an
Incentive Stock Option or a Nonqualified Option (or if no such identification is
made, then it shall be a Nonqualified Option). No Incentive Stock Option shall
be granted to any Participant who is not an Employee of the Company or any
“subsidiary corporation” of the Company (as defined in Section 424(f) of the
Code). 2. Special Provisions Applicable to Incentive Stock Options Each
provision of the Plan and each Incentive Stock Option granted thereunder shall
be construed so that each such Option shall qualify as an Incentive Stock
Option, and any provision thereof that cannot be so construed shall be
disregarded, unless the Employee agrees otherwise. Incentive Stock Options, in
addition to complying with the other provisions of the Plan relating to Options
generally, shall be subject to the following conditions: (a) Ten Percent (10%)
Stockholders An Employee must not, immediately before an Incentive Stock Option
is granted to him or her, own stock representing more than ten percent (10%) of
the voting power or value of all classes of stock of the Company or of a
Subsidiary. This requirement is waived if (i) the Option Price of the Incentive
Stock Option to be granted is at least one hundred ten percent (110%) of the
Fair Market Value of the stock subject to the Option, determined at the time the
Option is granted, and (ii) the Option is not exercisable more than five (5)
years from the date the Option is granted. (b) Annual Limitation To the extent
that the aggregate Fair Market Value (determined at the time of the grant of the
Option) of the stock with respect to which Incentive Stock Options are
exercisable for the first time by the Employee during any calendar year exceeds
One Hundred Thousand Dollars ($100,000), such Options shall be treated as
Nonqualified Options. In applying the limitation in the preceding sentence in
the case of multiple Option grants, unless otherwise required by applicable law,
Options which were intended to be Incentive Stock Options shall be treated as
Nonqualified Options according to the order in which they were granted such that
the most recently granted Options are first treated as Nonqualified Options. (c)
Additional Terms Any other terms and conditions which the Plan Administrator
determines, upon advice of counsel, must be imposed for the Option to be an
Incentive Stock Option. (d) Notice of Disqualifying Disposition If an Employee
makes any disposition of shares of Common Stock issued pursuant to an Incentive
Stock Option under the circumstances described in Section 421(b) of the Code
(relating to disqualifying dispositions), the Employee shall notify the Company
of such disposition within twenty (20) days thereof. 3. Terms of Options Except
as otherwise provided in the Award Agreement and Section 7.2 of this Plan, all
Incentive Stock Options and Nonqualified Options under the Plan shall be granted
subject to the following terms and conditions: Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan020.jpg]
A - 20 (a) Option Price The Option Price shall be determined by the Plan
Administrator in any reasonable manner, but shall not be less than the Fair
Market Value of the Common Stock on the date the Option is granted, except in
the case of Options that are granted in assumption of, or in substitution for,
outstanding awards previously granted by (i) a company acquired by the Company
or a Subsidiary, or (ii) a company with which the Company or a Subsidiary
combines. (b) Duration of Options Options shall be exercisable at such time and
under such conditions as set forth in the Award Agreement, but in no event shall
any Option (whether a Nonqualified Option or an Incentive Stock Option) be
exercisable later than the tenth (10th) anniversary of the date of its grant.
(c) Exercise of Options Common Stock covered by an Option may be purchased at
one time or in such installments over the option period as may be provided in
the Award Agreement. Any Common Stock not purchased on an applicable installment
date may be purchased thereafter at any time prior to the expiration of the
Option in accordance with its terms. To the extent that the right to purchase
Common Stock has accrued thereunder, an Option may be exercised from time to
time by notice to the Company setting forth the amount of Common Stock with
respect to which the Option is being exercised. (d) Payment The purchase price
of Common Stock purchased under Options shall be paid in full to the Company
upon the exercise of the Option, by delivery of consideration equal to the
product of the Option Price and the Common Stock purchased (the “Purchase
Price”). The Purchase Price of Common Stock acquired pursuant to the exercise of
an Option shall be paid, to the extent permitted by applicable laws and
regulations (including, without limitation, U.S. federal tax and securities laws
and regulations, and applicable state corporate law), and as determined by the
Plan Administrator in its sole discretion, by any combination of the methods of
payment set forth below. The Plan Administrator shall have the authority to
grant Options that do not permit all of the following methods of payment (or
otherwise restrict the ability to use certain methods), and to grant Options
that require the consent of the Company to utilize a particular method of
payment. The permitted methods of payment are as follows: (i) by cash, check,
bank draft, or money order payable to the Company; (ii) pursuant to a
broker-assisted cashless exercise program developed under Regulation T as
promulgated by the U.S. Federal Reserve Board that, prior to the issuance of the
Common Stock subject to the Option, results in delivery of a properly executed
exercise notice together with irrevocable instructions to a broker approved by
the Company to promptly deliver to the Company sufficient proceeds from the sale
of Common Stock to pay the aggregate Purchase Price; (iii) by delivery to the
Company (either by actual delivery or attestation presenting satisfactory proof
of beneficial ownership of such Common Stock) of shares of Common Stock already
owned by the Participant, with the Fair Market Value of such Common Stock as
delivered to be determined as of the day of exercise; (iv) by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issued upon exercise by the largest whole number of shares with a
Fair Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan021.jpg]
A - 21 Market Value (determined as of the same day as the exercise of the
Option) that does not exceed the aggregate Purchase Price; provided, however,
that the Company shall accept a cash or other payment from the Participant to
the extent of any remaining balance of the aggregate Purchase Price not
satisfied by such reduction in the number of whole shares of Common Stock to be
issued; provided, further, that shares of Common Stock will no longer be
outstanding under an Option and will not be exercisable thereafter to the extent
that (A) shares are used to pay the Purchase Price pursuant to the “net
exercise,” (B) are delivered to the Participant as a result of such exercise,
and (C) shares are withheld to satisfy tax withholding obligations; or (v) in
any other form of legal consideration that may be acceptable to the Plan
Administrator in its sole discretion and permissible under applicable laws and
regulations. A Participant shall have none of the rights of a stockholder with
respect to shares of Common Stock subject to an Option until the shares of
Common Stock are issued to the Participant upon exercise of the Option. (e)
Restrictions The Plan Administrator shall determine and reflect in the Award
Agreement, with respect to each Option, the nature and extent of the
restrictions, if any, to be imposed on the Common Stock which may be purchased
thereunder, including, without limitation, restrictions on the transferability
of such Common Stock acquired through the exercise of such Options for such
periods as the Plan Administrator may determine. In addition, to the extent
permitted by applicable laws and regulations, the Plan Administrator may require
that a Participant who wants to effectuate a cashless exercise of Options be
required to sell the Common Stock acquired in the associated exercise to the
Company, or in the open market through the use of a broker selected by the
Company, at such price and on such terms as the Plan Administrator may determine
at the time of grant, or otherwise. Without limiting the foregoing, the Plan
Administrator may impose such restrictions, conditions, or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued as a result of the exercise of an Option, including, without limitation,
(i) restrictions under an insider trading policy, (ii) restrictions designed to
delay and/or coordinate the timing and manner of sales by one or more
Participants, and (iii) restrictions as to the use of a specified brokerage firm
for such resales or other transfers. (f) Transferability of Options
Notwithstanding Section 18.2 and only if allowed by the Plan Administrator in
its discretion, Nonqualified Options may be transferred to a Participant's
immediate family members, directly or indirectly or by means of a trust,
corporate entity, or partnership (with a person who thus acquires such
Nonqualified Options by such transfer, a “Permitted Transferee”). A transfer of
a Nonqualified Option may only be effected by the Company at the request of the
Participant and shall become effective upon the Permitted Transferee agreeing to
such terms as the Plan Administrator may require and only when recorded in the
Company's record of outstanding Options. In the event an Option is transferred
as contemplated hereby, the Option may not be subsequently transferred by the
Permitted Transferee, except for a transfer back to the Participant or by will
or the laws of descent and distribution. A transferred Option may be exercised
by a Permitted Transferee to the same extent as, and subject to the same terms
and conditions as, the Participant (except as otherwise provided herein), as if
no transfer had taken place. As used herein, “immediate family member” shall
mean, with respect to any person, such person's child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son- in-law, daughter-in-law, brother-in-law, and sister-in-law, and shall
include adoptive relationships. In the Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan022.jpg]
A - 22 event of exercise of a transferred Option by a Permitted Transferee, any
amounts due to (or to be withheld by) the Company upon exercise of the Option
shall be delivered by (or withheld from amounts due to) the Participant, the
Participant's estate, or the Permitted Transferee, in the reasonable discretion
of the Company. In addition, to the extent permitted by applicable law and Rule
16b-3, the Plan Administrator may permit a recipient of a Nonqualified Option to
designate in writing during the Participant's lifetime a Beneficiary to receive
and exercise the Participant's Nonqualified Options in the event of such
Participant's death. (g) Purchase for Investment The Plan Administrator shall
have the right to require that each Participant or other person who shall
exercise an Option under the Plan, and each person into whose name the Common
Stock shall be issued pursuant to the exercise of an Option, represent and agree
that any and all Common Stock purchased pursuant to such Option is being
purchased for investment only and not with a view to the distribution or resale
thereof, and that such Common Stock will not be sold except in accordance with
such restrictions or limitations as may be set forth in the Option or by the
Plan Administrator. This Section 7.3(g) shall be inoperative during any period
of time when the Company has obtained all necessary or advisable approvals from
governmental agencies and has completed all necessary or advisable registrations
or other qualifications of the Common Stock as to which Options may from time to
time be granted, as contemplated in Section 17. (h) No Repricing or Exchange
Except as provided in the Plan or upon approval of the Company's stockholders,
the Options granted under this Plan shall not be repriced. In particular, the
Plan Administrator may not take any action (i) to amend the terms of an
outstanding Option to reduce the Option Price thereof, cancel an Option and
replace it with a new Option with a lower Option Price, or that has an economic
effect that is the same as any such reduction or cancellation, or (ii) to cancel
an outstanding Option having an Option Price above the then-current Fair Market
Value of the Common Stock, in exchange for the grant of another type of Award,
without, in each such case, first obtaining approval of the Company's
stockholders of such action. SECTION 8 STOCK APPRECIATION RIGHTS 1. Grant of
Stock Appreciation Rights Stock Appreciation Rights may be granted to
Participants in such number, and at such times during the term of the Plan, as
the Plan Administrator shall determine. The Plan Administrator may grant a Stock
Appreciation Right or provide for the grant of a Stock Appreciation Right,
either from time to time in the discretion of the Plan Administrator or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of Performance Goals or other performance measures,
or the satisfaction of an event or condition within the control of the recipient
of the Stock Appreciation Right or within the control of others. The granting of
a Stock Appreciation Right shall take place when the Plan Administrator by
resolution, written consent, or other appropriate action determines to grant
such a Stock Appreciation Right to a particular Participant at a particular
price. A Stock Appreciation Right may be granted freestanding or in tandem or in
combination with any other Award under the Plan. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan023.jpg]
A - 23 2. Exercise of Stock Appreciation Rights A Stock Appreciation Right may
be exercised upon such terms and conditions and for such term as the Plan
Administrator shall determine; provided, however, no Stock Appreciation Right
shall be exercisable later than the tenth (10th) anniversary of the date of its
grant. Upon exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive Common Stock, or the cash equivalent, with an aggregate Fair
Market Value determined by multiplying (i) the difference between the Fair
Market Value of a share of Common Stock on the date of exercise of the Stock
Appreciation Right over the price determined by the Plan Administrator on the
date of grant (which price shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant, except in the case of Stock
Appreciation Rights that are granted in assumption of, or in substitution for,
outstanding awards previously granted by (x) a company acquired by the Company
or a Subsidiary, or (y) a company with which the Company or a Subsidiary
combines) times (ii) the number of shares of Common Stock with respect to which
the Stock Appreciation Right is exercised. The value of any fractional shares
shall be paid in cash. 3. Special Provisions Applicable to Stock Appreciation
Rights Stock Appreciation Rights are subject to the following restrictions: (a)
A Stock Appreciation Right granted in tandem with any other Award under the Plan
shall be exercisable at such time or times as the Award to which it relates
shall be exercisable, or at such other times as the Plan Administrator may
determine. (b) The right of a Participant to exercise a Stock Appreciation Right
granted in tandem with any other Award under the Plan shall be canceled if and
to the extent the related Award is exercised or canceled. To the extent that a
Stock Appreciation Right is exercised, the related Award shall be deemed to have
been surrendered unexercised and canceled. (c) A holder of Stock Appreciation
Rights shall have none of the rights of a stockholder with respect to the Common
Stock subject thereto until the Common Stock, if any, is issued to such holder
pursuant to such holder's exercise of such rights. (d) The acquisition of Common
Stock pursuant to the exercise of a Stock Appreciation Right shall be subject to
the same restrictions as would apply to the acquisition of Common Stock acquired
upon exercise of an Option, as set forth in Section 7.3. 4. No Repricing or
Exchange Except as provided in the Plan or upon approval of the Company's
stockholders, the Stock Appreciation Rights granted under this Plan shall not be
repriced. In particular, the Plan Administrator may not take any action (i) to
amend the terms of an outstanding Stock Appreciation Right to reduce the grant
price thereof, cancel a Stock Appreciation Right and replace it with a new Stock
Appreciation Right with a lower grant price, or that has an economic effect that
is the same as any such reduction or cancellation, or (ii) to cancel an
outstanding Stock Appreciation Right having a grant price above the then-
current Fair Market Value of the Common Stock, in exchange for the grant of
another type of Award, without, in each such case, first obtaining approval of
the Company's stockholders of such action. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan024.jpg]
A - 24 SECTION 9 PERFORMANCE SHARES AND PERFORMANCE UNITS 1. Grant of
Performance Shares and Performance Units Subject to the limitations in Section
5.2, Performance Shares or Performance Units may be granted to Participants at
any time and from time to time as the Plan Administrator shall determine. The
Plan Administrator shall have complete discretion in determining the number of
Performance Shares or Performance Units granted to each Participant and the
terms and conditions thereof. Performance Shares and Performance Units may be
granted alone or in combination with any other Award under the Plan. 2. Value of
Performance Shares and Performance Units The Plan Administrator shall establish
Performance Goals for any specified Performance Periods. In no event shall a
Performance Period be less than one (1) year with respect to grants of
Performance Shares or Performance Units. Prior to each grant of Performance
Shares or Performance Units, the Plan Administrator shall establish an initial
amount of Common Stock for each Performance Share and an initial value for each
Performance Unit granted to each Participant for that Performance Period. Prior
to each grant of Performance Shares or Performance Units, the Plan Administrator
also shall set the Performance Goals that will be used to determine the extent
to which the Participant receives Common Stock for the Performance Shares or
payment of the value of the Performance Units awarded for such Performance
Period. With respect to each such Performance Goal utilized during a Performance
Period, the Plan Administrator may assign percentages or other relative values
to various levels of performance which shall be applied to determine the extent
to which the Participant shall receive a payout of the number of Performance
Shares or value of Performance Units awarded. 3. Payment of Performance Shares
and Performance Units After a Performance Period has ended, the holder of a
Performance Share or Performance Unit shall be entitled to receive the value
thereof as determined by the Plan Administrator. The Plan Administrator shall
make this determination by first determining the extent to which the Performance
Goals set pursuant to Section 9.2 have been met. The Plan Administrator shall
then determine the applicable percentage or other relative value to be applied
to, and will apply such percentage or other relative value to, the number of
Performance Shares or value of Performance Units to determine the payout to be
received by the Participant. In addition, with respect to Performance Shares and
Performance Units granted to each Participant, no payout shall be made hereunder
except upon written certification by the Plan Administrator that the applicable
Performance Goals have been satisfied to a particular extent. 4. Form and Timing
of Payment The payment described in Section 9.3 shall be made in Common Stock,
or in cash, or partly in Common Stock and partly in cash, at the discretion of
the Plan Administrator and set forth in the Award Agreement. The value of any
fractional shares shall be paid in cash. Payment shall be made in a lump sum or
installments as prescribed by the Plan Administrator or the Award Agreement, as
applicable, and consistent with Section 409A. If Common Stock is to be converted
into an amount of cash on any date, or if an amount of cash is to be converted
into Common Stock on any date, such conversion shall be done at the then-current
Fair Market Value of the Common Stock on such date. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan025.jpg]
A - 25 5. Dividend Equivalents The Plan Administrator may provide that
Performance Shares or Performance Units awarded under the Plan shall be entitled
to an amount per Performance Share or Performance Unit equal in value to the
cash dividend, if any, paid per share of Common Stock on issued and outstanding
shares, on the dividend payment dates (“Dividend Payment Date”) occurring during
the period between the date on which the Performance Shares or Performance Units
are granted to the Participant and the date on which such Performance Shares or
Performance Units are settled, cancelled, forfeited, waived, surrendered, or
terminated under the Plan. Such paid amounts, called “dividend equivalents,”
shall be accrued and paid in cash and/or Common Stock (including reinvestment in
additional shares of Common Stock) and paid at such time as the Performance
Share or Performance Unit to which it relates vests and settles as the Plan
Administrator shall determine. The number of shares of Common Stock to be issued
and/or reinvested shall be determined based on the Fair Market Value on the
Dividend Payment Date. In the event the dividend equivalents are deferred, they
shall be payable in accordance with the requirements of Section 409A. SECTION 10
RESTRICTED STOCK 1. Grant of Restricted Stock Subject to the limitations in
Section 5.2, Restricted Stock may be granted to Participants in such number and
at such times during the term of the Plan as the Plan Administrator shall
determine. The Plan Administrator may grant Restricted Stock or provide for the
grant of Restricted Stock, either from time to time in the discretion of the
Plan Administrator or automatically upon the occurrence of specified events. 2.
Restriction Period Except as permitted by the Plan Administrator and specified
in the Award Agreement, during a period following the date of grant, as
determined by the Plan Administrator, which in no event shall be less than one
(1) year with respect to Restricted Stock subject to restrictions based upon
time and one (1) year with respect to Restricted Stock subject to restrictions
based upon the achievement of specific Performance Goals or other performance
measures (the “Restriction Period”), the Restricted Stock shall be subject to
Section 18.2. During the Restriction Period, the Plan Administrator shall
evidence the restrictions on the shares of Restricted Stock in such a manner as
it determines is appropriate (including, without limitation, (i) by means of
appropriate legends on certificates for shares of Restricted Stock that have
been certificated, and (ii) by means of appropriate stop-transfer orders for
shares of Restricted Stock credited to book-entry accounts). 3. Other
Restrictions The Plan Administrator shall impose such other restrictions on
Restricted Stock granted pursuant to the Plan as it may deem advisable,
including Performance Goals or other performance measures. The Plan
Administrator may require, under such terms and conditions as it deems
appropriate or desirable, that the certificates for Restricted Stock delivered
under the Plan may be held in custody by a bank or other institution, or that
the Company may itself hold such shares in custody, until the Restriction Period
expires or until restrictions thereon otherwise lapse, and may require, as a
condition of any issuance of Restricted Stock, that the Participant shall have
delivered a stock power endorsed in blank relating to the shares of Restricted
Stock. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan026.jpg]
A - 26 4. Voting Rights; Dividends and Other Distributions A Participant
receiving a grant of Restricted Stock shall be recorded as a stockholder of the
Company with respect to such Restricted Stock. Except as otherwise provided
under the terms of the Plan or an Award Agreement, a Participant who receives a
grant of Restricted Stock shall have the rights of a stockholder with respect to
such shares (except as provided in the restrictions on transferability),
including the right to vote the shares and receive dividends and other
distributions paid with respect to the underlying shares of Common Stock. The
Plan Administrator may require that any cash dividend paid on a share of Common
Stock subject to the Restricted Stock be (i) paid in cash on or about the
Dividend Payment Date or accrued and paid at such time as the Restricted Stock
to which it relates vests and settles, (ii) paid in Common Stock on or about the
Dividend Payment Date or accrued and/or reinvested in additional shares of
Common Stock and paid at such time as the Restricted Stock to which it relates
vests and settles, or (iii) paid in any combination thereof of cash or Common
Stock and paid at such times as the Plan Administrator shall determine. The
number of shares of Common Stock to be issued and/or reinvested shall be
determined based on the Fair Market Value on the Dividend Payment Date. In the
event the dividends are deferred, they shall be payable in accordance with the
requirements of Section 409A. 5. Issuance of Shares; Settlement of Awards;
Forfeiture When the restrictions imposed by Section 10.2 expire or otherwise
lapse with respect to one or more shares of Restricted Stock, the Participant
shall be obligated to return to the Company any certificate (s) representing
shares of Restricted Stock (if applicable), and the Company shall deliver to the
Participant one (1) share of Common Stock (which may be delivered in book-entry
or certificated form) in satisfaction of each share of Restricted Stock, which
shares so delivered shall not contain any legend. The delivery of shares
pursuant to this Section 10.5 shall be subject to any required share withholding
to satisfy tax withholding obligations pursuant to Section 18.10. Any fractional
shares subject to such Restricted Stock shall be paid to the Participant in
cash. To the extent that the restrictions imposed by Section 10.2 do not expire
or otherwise lapse during or upon the end of the Restriction Period with respect
to one or more shares of Restricted Stock pursuant to the terms and conditions
thereof, such shares of Restricted Stock shall be forfeited to the Company, and
the Participant shall be obligated to return to the Company for cancellation any
certificate(s) representing shares of such Restricted Stock (if applicable).
SECTION 11 RESTRICTED STOCK UNITS 1. Grant of Restricted Stock Units Subject to
the limitations in Section 5.2, Restricted Stock Units may be granted to
Participants in such number and at such times during the term of the Plan as the
Plan Administrator shall determine. The Plan Administrator may grant Restricted
Stock Units or provide for the grant of Restricted Stock Units, either from time
to time in the discretion of the Plan Administrator or automatically upon the
occurrence of specified events. 2. Restriction Period Except as permitted by the
Plan Administrator and specified in the Award Agreement, during a period
following the date of grant, as determined by the Plan Administrator, which in
no event shall be less than one (1) year with respect to Restricted Stock Units
subject to restrictions based upon time and Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan027.jpg]
A - 27 one (1) year with respect to Restricted Stock Units subject to
restrictions based upon the achievement of specific Performance Goals or other
performance measures (the “Restriction Period”), the Restricted Stock Units
shall be subject to Section 18.2. 3. Other Restrictions The Plan Administrator
shall impose such other restrictions on Restricted Stock Units granted pursuant
to the Plan as it may deem advisable, including the requirement that certain
pre-established Performance Goals be met. A Participant receiving a grant of
Restricted Stock Units shall not be recorded as a stockholder of the Company
with respect to shares of Common Stock that may be issued in settlement of such
Restricted Stock Units, and shall not acquire any rights of a stockholder with
respect thereto, unless or until the Participant is issued shares of Common
Stock in settlement of such Restricted Stock Units. 4. Dividend Equivalents The
Plan Administrator may provide that Restricted Stock Units awarded under the
Plan shall be entitled to an amount per Restricted Stock Unit equal in value to
the cash dividend, if any, paid per share of Common Stock on issued and
outstanding shares, on the Dividend Payment Dates occurring during the period
between the date on which the Restricted Stock Units are granted to the
Participant and the date on which such Restricted Stock Units are settled,
cancelled, forfeited, waived, surrendered, or terminated under the Plan. Such
paid amounts, called “dividend equivalents,” shall be (i) paid in cash on or
about the Dividend Payment Date or accrued and paid at such time as the
Restricted Stock Unit to which it relates vests and settles, (ii) paid in Common
Stock on or about the Dividend Payment Date or accrued and/or reinvested in
additional shares of Common Stock and paid at such time as the Restricted Stock
Units to which it relates vests and settles, or (iii) paid in any combination
thereof of cash or Common Stock and paid at such times as the Plan Administrator
shall determine. The number of shares of Common Stock to be issued and/or
reinvested shall be determined based on the Fair Market Value on the Dividend
Payment Date. In the event the dividend equivalents are deferred, they shall be
payable in accordance with the requirements of Section 409A. 5. Issuance of
Shares; Settlement of Awards; Forfeiture When the restrictions imposed by
Section 11.2 expire or otherwise lapse with respect to one or more Restricted
Stock Units, Restricted Stock Units shall be settled (i) in cash, or (ii) by the
delivery to the Participant of the number of shares of Common Stock equal to the
number of the Participant's Restricted Stock Units that are vested, or any
combination thereof, as the Plan Administrator shall determine and is in
accordance with Section 409A. The delivery of shares pursuant to this Section
11.5 shall be subject to any required share withholding to satisfy tax
withholding obligations pursuant to Section 18.10. Any fractional shares subject
to such Restricted Stock Units shall be paid to the Participant in cash. To the
extent that the restrictions imposed by Section 11.2 do not expire or otherwise
lapse during or upon the end of the Restriction Period with respect to one or
more Restricted Stock Units pursuant to the terms and conditions thereof, such
Restricted Stock Units shall be forfeited and cancelled. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan028.jpg]
A - 28 SECTION 12 INCENTIVE AWARDS 1. Incentive Awards Prior to the beginning of
each Performance Period, or not later than ninety (90) days following the
commencement of the relevant fiscal year (or such other time as may be required
or permitted for “performance-based compensation” under Section 162(m), if
applicable), the Plan Administrator shall establish Performance Goals or other
performance measures which must be achieved for any Participant to receive an
Incentive Award for that Performance Period. The Performance Goals or other
performance measures may be based on any combination of corporate and business
unit Performance Goals or other performance measures. The Plan Administrator may
also establish one or more Company-wide Performance Goals or other performance
measures which must be achieved for any Participant to receive an Incentive
Award for that Performance Period. Such Performance Goals or other performance
measures may include a threshold level of performance below which no Incentive
Award shall be earned, target levels of performance at which specific Incentive
Awards will be earned, and a maximum level of performance at which the maximum
level of Incentive Awards will be earned. Each Incentive Award shall specify the
amount of cash and the amount of any other Awards subject to such Incentive
Award. 2. Performance Goal Certification An Incentive Award shall become payable
to the extent provided herein and in the related Award Agreement in the event
that the Plan Administrator certifies in writing prior to payment of the
Incentive Award that the Performance Goals or other performance measures
selected for a particular Performance Period have been attained. In no event
will an Incentive Award be payable under this Plan if the threshold level of
performance set for each Performance Goal or other performance measure for the
applicable Performance Period is not attained. 3. Discretion to Reduce Awards;
Participant's Performance The Plan Administrator, in its sole and absolute
discretion and only prior to a Change of Control, may reduce the amount of any
Incentive Award otherwise payable to a Participant upon attainment of any
Performance Goal or other performance measure for the applicable Performance
Period. A Participant's individual performance must be satisfactory as
determined by the Plan Administrator, regardless of the Company's performance
and the attainment of Performance Goals or other performance measures, before he
or she may be paid an Incentive Award. In evaluating a Participant's
performance, the Plan Administrator shall consider the Performance Goals or
other performance measures, the Participant's responsibilities and
accomplishments, and such other factors as it deems appropriate. 4. Required
Payment of Incentive Awards The Plan Administrator shall make a determination,
as soon as administratively possible after the information that is necessary to
make such a determination is available for a particular Performance Period,
whether the Performance Goals or other performance measures for the Performance
Period have been achieved, the amount of the Incentive Award for each
Participant, and whether the Incentive Award shall be paid in cash and/or other
Awards under the Plan. The Plan Administrator shall certify the foregoing
determinations in writing as provided in Section 2.30. In the absence of an
election by the Participant pursuant to Section 14, the Incentive Award shall be
paid as soon as practicable after the end of Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan029.jpg]
A - 29 the calendar year, but in no event later than March 15 following the end
of the calendar year in which the foregoing determinations have been made.
SECTION 13 CASH AWARDS AND OTHER STOCK-BASED AWARDS 1. Grant of Cash Awards
Subject to the terms and provisions of this Plan, the Plan Administrator, at any
time and from time to time, may grant cash awards to Participants in such
amounts and upon such terms, including the achievement of Performance Goals or
other specific performance measures, as the Plan Administrator may determine
(each, a “Cash Award”). 2. Other Stock-Based Awards The Plan Administrator may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms of this Plan (including the grant or offer for sale of
unrestricted shares of Common Stock, Awards in lieu of obligations to pay cash
or deliver other property, or Common Stock) in such amounts and subject to such
terms and conditions, as the Plan Administrator shall determine (each, an “Other
Stock-Based Award”). Such Other Stock-Based Awards may involve the transfer of
Common Stock to Participants, or payment in cash or otherwise of amounts based
on or valued in whole or in part by reference to the value of Common Stock. 3.
Value of Cash Awards and Other Stock-Based Awards Each Cash Award granted
pursuant to this Section 13 shall specify a payment amount or payment range as
determined by the Plan Administrator. Each Other Stock-Based Award shall be
expressed in terms of Common Stock or units based on Common Stock, as determined
by the Plan Administrator. The Plan Administrator may establish performance
measures applicable to such Awards in its discretion. If the Plan Administrator
exercises its discretion to establish performance measures, the number and/or
value of such cash awards or Other Stock-Based Awards that will be paid out to
the Participant will depend on the extent to which the performance measures are
met. 4. Payment of Cash Awards and Other Stock-Based Awards Payment, if any,
with respect to a Cash Award or an Other Stock-Based Award shall be made in
accordance with the terms of the Award, in cash or Common Stock as the Plan
Administrator determines, and in accordance with Section 409A so as not to be
treated as payment made pursuant to a nonqualified deferred compensation plan.
The value of any fractional shares shall be paid in cash. SECTION 14 DEFERRAL
ELECTIONS The Plan Administrator may, to the extent permitted by applicable law,
permit Employees to defer Awards under the Plan. Any such deferrals shall be
subject to such terms, conditions, and procedures that the Company may establish
from time to time in its sole discretion and consistent with the advance and
subsequent deferral election requirements of Section 409A. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan030.jpg]
A - 30 SECTION 15 TERMINATION OF SERVICE The Award Agreement applicable to each
Award shall set forth the effect of a Termination of Service upon such Award;
provided, however, that, unless explicitly set forth otherwise in an Award
Agreement or as determined by the Plan Administrator, (i) all of a Participant's
unvested and/or unexercisable Awards shall automatically be forfeited upon a
Termination of Service for any reason, and, as to Awards consisting of Options
or Stock Appreciation Rights, the Participant shall be permitted to exercise the
vested portion of the Option or Stock Appreciation Right for at least three
months following termination of his or her employment, and (ii) all of a
Participant's Awards (whether vested or unvested, exercisable or unexercisable)
shall automatically be forfeited upon termination of the Participant's
employment for Cause. Provisions relating to the effect of a Termination of
Service upon an Award shall be determined in the sole discretion of the Plan
Administrator, and need not be uniform among all Awards or among all
Participants. Unless the Plan Administrator determines otherwise in accordance
with Section 409A, the transfer of employment of a Participant as between the
Company and a Subsidiary shall not constitute a Termination of Service. The Plan
Administrator shall have the discretion to determine the effect, if any, that a
sale or other disposition of an Employer will have on the Participant's Awards.
SECTION 16 EFFECT OF A CHANGE OF CONTROL Notwithstanding any other provision of
the Plan to the contrary and unless otherwise provided in the Award Agreement,
in the event of a Change of Control: (a) Any Options and Stock Appreciation
Rights outstanding which are not then exercisable and vested, shall become fully
exercisable and vested upon the termination of the Participant's employment
without Cause or for Good Reason during the Applicable Period (as defined
below). (b) The restrictions applicable to any Restricted Stock or Restricted
Stock Unit Award which are not performance based shall lapse, and such
Restricted Stock or Restricted Stock Unit shall become free of all restrictions
and become fully vested and transferable upon the termination of the
Participant's employment without Cause or for Good Reason during the Applicable
Period. (c) The restrictions applicable to any Performance Share or Performance
Unit Award and any performance-based Restricted Stock or Restricted Stock Unit
Award granted pursuant to Sections 9, 10, or 11 shall become free of all
restrictions and become fully vested and transferable upon the termination of
the Participant's employment without Cause or for Good Reason during the
Applicable Period. (d) Any restrictions applicable to Cash Awards and Other
Stock-Based Awards shall immediately lapse and become payable within twenty (20)
days following the termination of the Participant's employment without Cause or
for Good Reason during the Applicable Period. For purposes of this Section 16
and unless otherwise provided in the Award Agreement, the term “Applicable
Period” shall have the following meaning: (i) to the extent provided in an
Employee's employment agreement, severance, or other individual agreement, the
term “Applicable Period” shall mean the protection period following a Change of
Control provided in such agreement with respect to such Employee; and (ii) in
the case of an Employee not covered by clause (i) above, the term “Applicable
Period” shall mean the protection period of six (6) months following a Change of
Control. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan031.jpg]
A - 31 In addition to the Plan Administrator's authority set forth in Sections
5.3, in order to maintain the Participants' rights in the event of any Change of
Control, the Plan Administrator, as constituted before such Change of Control,
is hereby authorized, and has sole discretion, as to any Award, either at the
time such Award is made hereunder or any time thereafter, to take any one or
more of the following actions: (i) provide for the purchase of any such Award
for an amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Participant's rights had such Award
been currently exercisable or payable, as long as such purchase does not result
in taxation to the Participant under Section 409A; or (ii) cause any such Award
then outstanding to be assumed, or new rights substituted therefor, by the
acquiring or surviving corporation after such Change of Control. The Plan
Administrator may, in its discretion, include such further provisions and
limitations in any Award Agreement as it may deem equitable and in the best
interests of the Company. SECTION 17 REGULATORY APPROVALS AND LISTING The
Company shall not be required to issue any certificate or create a book-entry
account for shares of Common Stock under the Plan prior to: (a) obtaining any
approval or ruling from the U.S. Securities and Exchange Commission, the U.S.
Internal Revenue Service, or any other governmental agency which the Company, in
its sole discretion, shall determine to be necessary or advisable; (b) listing
of such shares on any stock exchange on which the Common Stock may then be
listed; and (c) completing any registration or other qualification of such
shares under any federal or state laws, rulings, or regulations of any
governmental body which the Company, in its sole discretion, shall determine to
be necessary or advisable. All certificates, or book-entry accounts, for shares
of Common Stock delivered under the Plan shall also be subject to such
stop-transfer orders and other restrictions as the Plan Administrator may deem
advisable under the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities laws, and
the Plan Administrator may cause a legend or legends to be placed on any such
certificates, or notations on such book-entry accounts, to make appropriate
reference to such restrictions. The foregoing provisions of this paragraph shall
not be effective if and to the extent that the shares of Common Stock delivered
under the Plan are covered by an effective and current registration statement
under the Securities Act of 1933, as amended, and if and so long as the Plan
Administrator determines that application of such provisions are no longer
required or desirable. In making such determination, the Plan Administrator may
rely upon an opinion of counsel for the Company. Without limiting the foregoing,
the Plan Administrator may impose such restrictions, conditions, or limitations
as it determines to be appropriate as to the timing and manner of any resales by
a Participant or other subsequent transfers by a Participant of any shares of
Common Stock issued under this Plan, including, without limitation, (i)
restrictions under an insider trading policy, (ii) restrictions designed to
delay and/or coordinate the timing and manner of sales by one or more
Participants, and (iii) restrictions as to the use of a specified brokerage firm
for such resales or other transfers. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan032.jpg]
A - 32 SECTION 18 GENERAL PROVISIONS 1. Clawback/Forfeiture Events (a) If
required by Company policy, by the Sarbanes-Oxley Act of 2002, and/or by the
Dodd- Frank Wall Street Reform and Consumer Protection Act of 2010 or other
applicable laws, each Participant's Award shall be conditioned on repayment or
forfeiture in accordance with such applicable laws, Company policy, and any
relevant provisions in the related Award Agreement. (b) The Plan Administrator
may specify in an Award Agreement or otherwise that a Participant's rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, without limitation, termination
of employment for Cause, violation of material policies that may apply to the
Participant, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company or a
Subsidiary. 2. Nontransferability Unless otherwise provided in the Plan and
permitted by law, including but not limited to the Code, the right of a
Participant or Beneficiary to the payment of any Award granted under the Plan,
and the rights and privileges conferred thereby, shall not be subject to
execution, attachment, or similar process, and may not be transferred, assigned,
pledged, or hypothecated in any manner (whether by operation of law or
otherwise), other than by will or by the applicable laws of descent and
distribution, unless the Participant has received the Plan Administrator's prior
written consent. Except as otherwise provided for under the Plan, if any
Participant attempts to transfer, assign, pledge, hypothecate, or otherwise
dispose of any Award under the Plan, or of any right or privilege conferred
thereby, contrary to the provisions of the Plan or such Award, or suffers the
sale or levy or any attachment or similar process upon the rights or privileges
conferred thereby, all affected Awards held by such Participant shall be
immediately forfeited. 3. No Individual Rights Nothing contained in the Plan, or
in any Award granted pursuant to the Plan, shall confer upon any Participant any
right to continue in the employ of, or as a Consultant for, the Company or a
Subsidiary, nor interfere in any way with the right of the Company or a
Subsidiary to terminate the employment or service of such Participant at any
time with or without assigning any reason therefor, except to the extent
expressly provided otherwise in a written agreement between the Participant and
the Company or any Employer. 4. Other Compensation Unless determined otherwise
by the Plan Administrator or required by contractual obligations, the grant,
vesting, or payment of Awards under the Plan shall not be considered as part of
an Employee's salary or used for the calculation of any other pay, allowance,
pension, or other benefit, unless otherwise permitted by other benefit plans
provided by the Company or a Subsidiary, or required by law or by contractual
obligations of the Company or a Subsidiary. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan033.jpg]
A - 33 5. Leaves of Absence and Change in Status Leaves of absence for such
periods and purposes conforming to the personnel policy of the Company, or of a
Subsidiary, as applicable, shall not be deemed a Termination of Service, unless
a Participant commences a leave of absence from which he or she is not expected
to return to active employment or service with the Company or a Subsidiary. The
foregoing notwithstanding, with respect to Incentive Stock Options, employment
shall not be deemed to continue beyond the first ninety (90) days of such leave
unless the Participant's reemployment rights are guaranteed by statute or
contract. With respect to any Participant who, after the date an Award is
granted under this Plan, ceases to be employed by or provide services to the
Company or a Subsidiary on a full-time basis but continues to be employed or
provide services on a part-time basis, the Plan Administrator may make
appropriate adjustments, as determined in its sole discretion, as to the number
of shares issuable under, the vesting schedule of, or the amount payable under
any unvested Awards held by such Participant. 6. Transfers In the event a
Participant is transferred from the Company to a Subsidiary, or vice versa, or
is promoted or given different responsibilities, Awards granted to the
Participant prior to such date shall not be affected by such event. 7. Unfunded
Obligations Any amounts (deferred or otherwise) to be paid to Participants
pursuant to the Plan are unfunded obligations. Neither the Company nor any
Subsidiary is required to segregate any monies from its general funds, to create
any trusts, or to make any special deposits with respect to this obligation. The
Plan Administrator, in its sole discretion, may direct the Company to share with
a Subsidiary the costs of a portion of the Incentive Awards paid to Participants
who are executives of those companies. Beneficial ownership of any investments,
including trust investments which the Company may make to fulfill this
obligation, shall at all times remain in the Company. Any investments and the
creation or maintenance of any trust or any Participant account shall not create
or constitute a trust or a fiduciary relationship between the Plan
Administrator, the Company, or any Subsidiary, and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant's
Beneficiary or the Participant's creditors in any assets of the Company or a
Subsidiary whatsoever. The Participants shall have no claim against the Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan. 8. Beneficiaries The designation of a
Beneficiary shall be on a form provided by the Company, executed by the
Participant (with the consent of the Participant's spouse, if required by the
Company for reasons of community property or otherwise), and delivered to a
designated representative of the Company. The Company may, in its discretion,
utilize an electronic process for Beneficiary designations. A Participant may
change his or her Beneficiary designation at any time. A designation by a
Participant under any predecessor plans shall remain in effect under the Plan,
unless such designation is revoked or changed under the Plan. In the event that
a Participant becomes divorced, a Beneficiary designation under this Plan or a
predecessor plan in favor of his or her divorced spouse shall become void as of
the effective date of the divorce, unless the Participant re-designates the
former spouse as his or her Beneficiary following the effective date of the
divorce. If no Beneficiary is designated, if the designation is ineffective, or
if the Beneficiary dies before the balance of a Participant's benefit is paid,
the balance shall be paid to the Participant's spouse, or if there is no
surviving spouse, to the Participant's estate. Notwithstanding the Table of
Contents



--------------------------------------------------------------------------------



 
[ex102-plan034.jpg]
A - 34 foregoing, however, a Participant's Beneficiary shall be determined under
applicable state law if such state law does not recognize Beneficiary
designations under plans of this sort and is not preempted by laws which
recognize the provisions of this Section 18.8. In the event that the Plan
Administrator determines that two or more claims are made by claimed
Beneficiaries against the Plan for an Award, the Plan Administrator may initiate
an interpleader action in a court of competent jurisdiction to resolve the
controversy. In the event that an Award has vested, its restrictions have
lapsed, or it has been exercised and the underlying shares of Common Stock
relating to such award have been transferred to a brokerage account, it is the
responsibility of the Participant to establish and maintain beneficiary
designations with that broker. 9. Governing Law The Plan and all Award
Agreements hereunder shall be construed and governed in accordance with the laws
of the State of Colorado, excluding any conflicts or choice of law principles
which might otherwise result in construction or interpretation of the Plan or an
Award Agreement under the substantive law of another jurisdiction; provided,
however, that all corporate law matters with respect to the Company shall be
governed by the General Corporation Law of the State of Delaware. 10.
Satisfaction of Tax Obligations Appropriate provision shall be made for all
taxes required to be withheld in connection with the grant, vesting, exercise,
or other taxable event with respect to Awards under the applicable laws and
regulations of any governmental authority, whether federal, state, or local and
whether domestic or foreign, including, without limitation, the required
withholding of a sufficient amount of Common Stock otherwise issuable to an
Employee to satisfy such required tax withholding obligations. To the extent
provided by the Plan Administrator, an Employee is permitted to deliver Common
Stock (including shares acquired pursuant to the exercise of an Option or Stock
Appreciation Right other than the Option or Stock Appreciation Right currently
being exercised, to the extent permitted by applicable regulations) for payment
of withholding taxes on the exercise of an Option or Stock Appreciation Right,
upon the grant or vesting of Restricted Stock or Restricted Stock Units, or upon
the payout of Performance Shares, Performance Units, or Incentive Awards. Common
Stock may be required to be withheld from the shares issuable to the Employee
upon the exercise of an Option or Stock Appreciation Right, upon the vesting of
Restricted Stock or Restricted Stock Units, or upon the payout of Performance
Shares or Performance Units, to satisfy such required tax withholding
obligations. The Fair Market Value of Common Stock as delivered pursuant to this
Section 18.10 shall be determined as of the day of such delivery, and shall be
calculated in accordance with Section 2.20. Any Participant who makes a Section
83(b) election under the Code shall, within ten (10) days of making such
election, notify the Company in writing of such election and shall provide the
Company or such Participant's Employer with a copy of such election form filed
with the U.S. Internal Revenue Service. A Participant is solely responsible for
obtaining, or failing to obtain, tax advice with respect to participation in the
Plan prior to the Participant's (i) entering into any transaction under or with
respect to the Plan, (ii) designating or choosing the times of distributions
under the Plan, (iii) the making of any elections applicable to the Participant
in connection with any Award under the Plan, including, without limitation, an
election under Section 83(b) of the Code, or (iv) disposing of any Common Stock
issued under the Plan. Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan035.jpg]
A - 35 11. Participants in Foreign Jurisdictions The Plan Administrator shall
have the authority to adopt such modifications, procedures, and subplans as may
be necessary or desirable to comply with provisions of the laws of any countries
in which the Company or any Subsidiary may operate, to ensure the viability of
the benefits from Awards granted to Participants employed in such countries, to
meet the requirements of applicable foreign laws that permit the Plan to operate
in a qualified or tax-efficient manner, to comply with applicable foreign laws,
and to meet the objectives of the Plan; provided, however, that no such action
taken pursuant to this Section 18.11 shall result in a “material revision” of
the Plan under applicable securities exchange corporate governance rules.
SECTION 19 REGULATORY COMPLIANCE 1. Rule 16b-3 and Section 162(m) The Company's
intention is that, so long as any of the Company's equity securities are
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, the Plan
shall comply in all respects with the rules of any exchange on which the Common
Stock is traded and with Rule 16b-3. In addition, it is the Company's intention
that, as to Covered Employees, unless otherwise indicated in an Award Agreement,
Options, Stock Appreciation Rights, Performance Shares, Performance Units, and
Incentive Awards shall be designed to qualify as performance-based compensation
under Section 162(m). If any Plan provision is determined not to be in
compliance with the foregoing intentions, that provision shall be deemed
modified as necessary to meet the requirements of any such exchange, Rule 16b-3,
and Section 162(m). 2. Section 409A The Plan is intended to be administered,
operated, and construed in compliance with Section 409A and any regulations or
other guidance issued thereunder. Notwithstanding this or any other provision of
the Plan to the contrary, the Board or the Plan Administrator may amend the Plan
in any manner, or take any other action, that either of them determines, in its
sole discretion, is necessary, appropriate, or advisable to cause the Plan to
comply with Section 409A and any regulations or other guidance issued
thereunder. Any such action, once taken, shall be deemed to be effective from
the earliest date necessary and applicable to avoid a violation of Section 409A,
and shall be final, binding, and conclusive on all Employees and other
individuals having or claiming any right or interest under the Plan.
Notwithstanding the provisions of the Plan or any Award Agreement, if a
Participant is a “specified employee” upon his or her “separation from service”
(within the meaning of such terms in Section 409A under such definitions and
procedures as established by the Company in accordance with Section 409A), any
portion of a payment, settlement, or other distribution made upon such a
“separation from service” that would cause the acceleration of, or an addition
to, any taxes pursuant to Section 409A will not commence or be paid until a date
that is six (6) months and one (1) day following the applicable “separation from
service.” Any payments, settlements, or other distributions that are delayed
pursuant to this Section 19.2 following the applicable “separation from service”
shall be accumulated and paid to the Participant in a lump sum without interest
on the first business day immediately following the required delay period. Table
of Contents



--------------------------------------------------------------------------------



 
[ex102-plan036.jpg]
A - 36 SECTION 20 ESTABLISHMENT AND TERM OF PLAN The Plan was adopted by the
Board on November 6, 2012, and is subject to approval by the Company's
stockholders. If approved by the stockholders, this Plan will replace the Prior
Plan, and no further Awards will be made under the Prior Plan. This Plan shall
become effective on the Effective Date, and shall remain in effect, subject to
the right of the Board to terminate the Plan at any time pursuant to Section 21,
until all Common Stock subject to it shall have been purchased or acquired
according to the provisions herein. However, in no event may an Award be granted
under the Plan on or after the tenth (10th) anniversary of the Effective Date.
After this Plan is terminated, no future Awards may be granted pursuant to the
Plan, but Awards previously granted shall remain outstanding in accordance with
their applicable terms and conditions and this Plan's terms and conditions.
SECTION 21 AMENDMENT, TERMINATION, OR DISCONTINUANCE OF THE PLAN 1. Amendment of
Plan Subject to approval of the Board with respect to amendments that are
required by law or regulation or stock exchange rules to be submitted to the
stockholders of the Company for approval, the Board or the CNG Committee may
from time to time make such amendments to the Plan as it may deem proper and in
the best interests of the Company, including, without limitation, any amendment
necessary to ensure that the Company may obtain any regulatory approval referred
to in Section 17; provided, however, that (i) to the extent required by
applicable law, regulation, or stock exchange rule, stockholder approval shall
be required, and (ii) except as otherwise provided in the Plan, no change in any
Award previously granted under the Plan may be made without the consent of the
Participant if such change would impair the right of the Participant under the
Award to acquire or retain Common Stock or cash that the Participant may have
acquired as a result of the Plan. 2. Termination or Suspension of Plan The Board
or CNG Committee may at any time suspend the operation of or terminate the Plan
with respect to any Common Stock or rights which are not at that time subject to
any Award outstanding under the Plan. 3. Section 162(m) Approval If so
determined by the Plan Administrator, the provisions of the Plan relating to
Performance Goals and Awards that are intended to constitute “performance-based
compensation” under Section 162 (m) shall be disclosed to, and reapproved by,
the Company's stockholders no later than the first stockholder meeting that
occurs in the fifth year following the year in which the Effective Date occurs
(or at any such other time as may be required or allowed by Section 162(m)) in
order for Awards that are intended to constitute “performance-based
compensation” under Section 162(m) granted after such time to be exempt from the
deduction limitations of Section 162(m). * * * * * [Signature page follows]
Table of Contents



--------------------------------------------------------------------------------



 
[ex102-plan037.jpg]
A - 37 IN WITNESS WHEREOF, the Company has caused this 2012 Omnibus Incentive
Compensation Plan to be executed effective as of January 16, 2013. MAGELLAN
PETROLEUM CORPORATION ______________________________________ J. Thomas Wilson
President and Chief Executive Officer Table of Contents



--------------------------------------------------------------------------------



 